Per Curiam. —
This is an appeal from an order of the superior court of Thurston county, denying the petition of the appellants for leave to intervene and become parties defendant in the above entitled action. It clearly appears from the allegations of appellants’ petition, and the answer tendered therewith, that this *692cause falls within the principles recently announced by this court on the appeal of David Lincoln, intervenor, in Westland Publishing Co. v. Royal (ante p. 399), and, on the authority of that decision, and for the reasons therein stated, the order appealed from is affirmed.